 Case 20-10801-elf             Doc 37   Filed 06/29/20 Entered 06/29/20 15:46:40               Desc Main
                                        Document      Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Richard G. Novotny
       Beverly J. Novotny                                                        CHAPTER 13
                                  Debtors

Specialized Loan Servicing LLC, as servicing agent for
GS Mortgage-Backed Securities Trust 2019-SL1
                              Movant                                           NO. 20-10801 ELF
               vs.

Richard G. Novotny
Beverly J. Novotny
                                  Debtors
                                                                             11 U.S.C. Section 362
William C. Miller Esq.
                                  Trustee

   MOTION OF SPECIALIZED LOAN SERVICING LLC, AS SERVICING AGENT FOR
            GS MORTGAGE-BACKED SECURITIES TRUST 2019-SL1
                 FOR RELIEF FROM THE AUTOMATIC STAY
                          UNDER SECTION 362

         1.       Movant is Specialized Loan Servicing LLC, as servicing agent for GS Mortgage-Backed

 Securities Trust 2019-SL1.

         2.       Debtors is/are the owners of the premises 1228 Stumpf Road, Middle River, MD 21220,

 hereinafter referred to as the mortgaged premises.

         3.       Movant is the holder of a mortgage, original principal amount of $102,000.00 on the

 mortgaged premises that was executed on December 22, 2006. Said mortgage was recorded on March 28,

 2007 at Book 0025418, Page 228. The Mortgage was subsequently assigned to Movant by way of

 Assignment of Mortgage recorded on February 27, 2020, at Book 4251, Page 11 in Baltimore County,

 Maryland. Documentation attached hereto as Exhibit A is provided in support of right to seek a lift of stay

 and foreclose if necessary.

         4.       Specialized Loan Servicing LLC services the loan on the Property referenced in this Motion.

 In the event the automatic stay in this case is modified, this case dismisses, and/or the Debtor obtains a

 discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure will be

 conducted in the name of Movant or Movant’s successor or assignee. Movant, directly or through an agent,
Case 20-10801-elf         Doc 37      Filed 06/29/20 Entered 06/29/20 15:46:40                  Desc Main
                                      Document      Page 2 of 2
has possession of the Note. The Note is either made payable to Movant or has been duly endorsed. Movant

is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.

        5.      William C. Miller Esq., is the Trustee appointed by the Court.

        6.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

Bankruptcy by the Debtors.

        7.      The Debtor has failed to make the monthly post-petition mortgage payments in the amount

of $1,088.61 for the months of March 2020 through June 2020.

        8.      The total amount necessary to reinstate the loan post-petition is $4,354.44.

        9.      Pursuant to the terms of Debtors proposed Amended Chapter 13 Plan, the referenced

property is being surrendered.

        10.     Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C. § 362(d).

        11.     This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                        /s/Rebecca A. Solarz, Esquire
                                                        Rebecca A. Solarz, Esquire
                                                        KML Law Group, P.C.
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106-1532
                                                        Phone: (215) 627-1322 Fax: (215) 627-7734
                                                        Attorneys for Movant/Applicant
